OPINION — AG — QUESTION (1): IF THE PARTY HOLDING SUCH PERMIT (REGISTRATION PERMIT) VIOLATES OR COMMITS A WRONGFUL ACT, AM I PERMITTED (STATE LIQUEFIED PETROLEUM GAS ADMINISTRATOR) TO ISSUE AN ORDER TO DISCONTINUE HIS OPERATIONS UNTIL SUCH TIME AS A HEARING IS CALLED, BY GIVING TEN(10) DAYS NOTICE ? — NEGATIVE, QUESTION (2): CAN YOU CANCEL A PERSON PERMIT FOR A WRONGFUL ACT ACCRUING UNDER THE LICENSE FOR THE PRECEDING YEAR ? — NEGATIVE, QUESTION (3): CAN YOU REFUSE TO ISSUE A PERMIT FOR 1954-55 WHEN A MAN HAS VIOLATED THE REGULATIONS AND IS UNDER INDICTMENT (WRONGFUL DEED) FOR A WRONGFUL ACT FOR HIS OPERATIONS DURING THE 1953-54 LICENSE PERMIT PERIOD ? — NEGATIVE CITE: 52 O.S. 420.1 [52-420.1], 52 O.S. 420.6 [52-420.6], 52 O.S. 420.13 [52-420.13] (J. H. JOHNSON)